Citation Nr: 1527988	
Decision Date: 06/30/15    Archive Date: 07/09/15

DOCKET NO.  13-34 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for diabetes mellitus.

2.  Entitlement to an initial rating in excess of 10 percent of posttraumatic stress disorder (PTSD).

3.  Entitlement to an initial rating in excess of 10 percent for residual scars, status post right and left ankle surgery.

4.  Entitlement to an initial rating in excess of 10 percent for degenerative arthritis with complex syndrome of the left ankle.  

5.  Entitlement to an initial rating in excess of 10 percent for degenerative arthritis with complex syndrome of the right ankle.  

6.  Entitlement to an initial rating in excess of 10 percent for left knee instability, status post tibia/fibula fracture.

7.  Entitlement to an initial rating in excess of 10 percent for right knee instability, status post tibia/fibula fracture.

8.  Entitlement to an initial compensable rating for right ear hearing loss.  


REPRESENTATION

Appellant represented by:	Collin A. Douglas, Agent


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION


The Veteran had active military service from August 1988 to November 1988 and from January 1999 to November 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The issues of entitlement to peripheral neuropathy of the bilateral lower extremities, a kidney condition, a vision condition and hypertension, to include as due to service-connected diabetes mellitus have been raised by the record in a statement received in December 2013, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In an October 2014 statement from the Veteran's wife, she reported that the Veteran was in an accident in October 2014 and was treated by the emergency room.  However, the records have not been associated with the claims file.

The Board further observes that in the October 2014 statement from the Veteran's wife, she reported that the Veteran had received VA treatment for residuals of his diabetes mellitus.  However the records have not been associated with the claims file.  Any outstanding VA treatment records must be obtained.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Lastly, the Board notes that the Veteran's service connected diabetes mellitus, PTSD, bilateral hearing loss, scars, left and right knee disabilities and left and right ankle disabilities were last examined in 2011.  Consequently, nearly 4 years have passed since the severity of the disabilities was last assessed.  Thus, the Board cannot be confident that the prior examinations reflect the currently severity of the service-connected disabilities.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (wherein the Court determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating); see, also, Allday v. Brown, 7 Vet. App. 517, 526 (1995) (indicating that, where the record does not adequately reveal the current state of the claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence adequately addressing the level of impairment of the disability since the previous examination).  Therefore, on remand, the Veteran should be afforded additional VA examinations to determine the current severity of the service connected disabilities on appeal.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records and reports relating to treatment and/or examination for the Veteran's service-connected diabetes mellitus, PTSD, scars, left and right knee disabilities, left and right ankle disabilities and bilateral hearing loss.  Efforts to obtain these records must be associated with the claims file and requests for these records must continue until the AOJ determines that the records sought do not exist or that further efforts to obtain those records would be futile.

2.  Ask the Veteran to identify any private medical treatment for his service-connected diabetes mellitus, PTSD, scars, left and right knee disabilities, left and right ankle disabilities and bilateral hearing loss and furnish appropriate authorization for the release of the medical records. 

If the Veteran fails to furnish the necessary releases for private treatment records, he should be advised to obtain the records and submit them to VA.

If any requested records cannot be obtained, inform the Veteran of this fact, of the efforts made to obtain the records and of any additional efforts that will be made with regard to his appeals. 

3.  Schedule the Veteran for a VA examination to evaluate the severity of his service-connected diabetes mellitus.  The claims file must be reviewed in conjunction with the examination.  The examiner should specifically address the type of medication (if any) required, whether a restricted diet is required, whether regulation of activities is required, and whether he experiences (and frequency of) episodes of ketoacidosis or hypoglycemic reactions requiring hospitalization.

4.  Schedule the Veteran for a VA examination to evaluate the severity of his service-connected PTSD.  The claims file must be reviewed in conjunction with the examination.  The examiner should identify the nature, frequency, and severity of all current manifestations of the PTSD.  The examination report should include a Global Assessment of Functioning (GAF) score on Axis V and an explanation of the significance of the current levels of psychological, social, and occupational functioning which support the score.  The examiner should also specifically comment on the impact of the Veteran's PTSD upon his social and industrial activities, including his employability, including a discussion of pertinent symptomatology. 

5.  Schedule the Veteran for a VA examination to evaluate the severity of his service-connected left and right knee disabilities.  The claims file must be reviewed in conjunction with the examination.

The examiner should specifically address the following:

a.  Report the ranges of the right and left knee extension and flexion in degrees.

b.  Determine whether the knee disabilities are manifested by weakened movement, excess fatigability, incoordination, flare-ups or pain.  These determinations should be expressed in terms of the degree of additional range-of-motion loss due to weakened movement, excess fatigability, incoordination, flare-ups, or pain.

c.  Indicate the presence or absence of lateral instability and/or recurrent subluxation in the Veteran's knees, if any.  If instability or recurrent subluxation is present, the examiner must specifically state whether such instability or recurrent subluxation is slight, moderate, or severe.  If instability or recurrent subluxation is not found, the examiner should so state.  

6.  Schedule the Veteran for a VA examination to evaluate the severity of his service-connected left and right ankle disabilities.  The claims file must be reviewed in conjunction with the examination.

The examiner should specifically address the following:

a.  Report range of motion of left ankle and describe the severity of such limitation of motion (i.e., moderate or marked).

b.  Determine whether the left ankle disability is manifested by weakened movement, excess fatigability, incoordination, flare-ups or pain.  These determinations should be expressed in terms of the degree of additional range-of-motion loss due to weakened movement, excess fatigability, incoordination, flare-ups, or pain.

The examiner must specifically discuss whether the Veteran's flare-ups are associated with additional functional loss- if so; he or she should estimate the degrees of lost motion during such flare-ups. 

c.  Note and describe any ankylosis of the left ankle, including whether ankylosis of the ankle in planter flexion is less than 30 degrees, between 30 degrees and 40 degrees, or more than 40 degrees, or whether ankylosis of the ankle in dorsiflexion is between 0 degrees and 10 degrees, or at more than 10 degrees or with abduction, adduction, inversion, or eversion deformity

d.  Identify any ankylosis of the subastragalar or tarsal joints.  Fully describe the extent and the position of any joint ankylosis and specifically determine whether any subastragalar or tarsal joint ankylosis is in a poor or good weight-bearing position.

e. Identify any malunion of the os calcis or astragalus and describe whether moderate or marked deformity is present. 

f.  Determine whether the Veteran has undergone an astragalectomy.

7.  Schedule the Veteran for a VA examination to evaluate the severity of his service-connected scars.  The claims file must be reviewed in conjunction with the examination.  The examiner should provide the measurements of the Veteran's scars, and indicate whether they are deep (associated with underlying soft tissue damage) or superficial, unstable, painful, or cause limitation of motion.  The examiner should also note any other symptomatology associated with the scars. 

8.  Schedule the Veteran for a VA examination to evaluate the severity of his service-connected right ear hearing loss.  The claims file must be reviewed in conjunction with the examination.  All indicated tests and studies, including a puretone audiometry test and speech recognition test, should be conducted.  The examiner must also describe the functional effects of the Veteran's hearing disability. 

9.  If any benefit sought on appeal is not fully granted, the AOJ should issue a supplemental statement of the case. The case should be returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




